 


109 HCON 389 IH: Amending the Rules of the House of Representatives and the Standing Rules of the Senate to require the full payment and disclosure of charter flights provided to Members of Congress.
U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 389 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2006 
Mr. Castle submitted the following concurrent resolution; which was referred to the Committee on Rules
 
CONCURRENT RESOLUTION 
Amending the Rules of the House of Representatives and the Standing Rules of the Senate to require the full payment and disclosure of charter flights provided to Members of Congress. 
 
 
1.Requirement of Full Payment and Disclosure of Charter Flights 
(a)House of Representatives 
(1)In generalClause 5(a)(3)(A) of rule XXV of the Rules of the House of Representatives is amended— 
(A)by inserting (i) after (A); and 
(B)by adding at the end the following: 
 
(ii)For purposes of this subdivision, in the case of a flight on an airplane that is not licensed by the Federal Aviation Administration to operate for compensation or hire, market value shall be the fair market value of a charter flight. The Committee on Standards of Official Conduct shall make public information received under this subdivision as soon as possible after it is received.. 
(2)DisclosureClause 5 of rule XXV of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(g)A Member, officer, or employee who takes a flight described in paragraph (a)(3)(A)(ii) shall, with respect to the flight, file a report with the Clerk of the House of Representatives for public disclosure within 10 days after the flight which provides— 
(1)the date of the flight; 
(2)the destination of the flight; 
(3)the identification of the other individuals who were on the flight, other than those operating the plane; and 
(4)the purpose of the trip.. 
(b)Senate 
(1)In generalParagraph 1(c)(1) of rule XXXV of the Standing Rules of the Senate is amended— 
(A)by inserting (A) after (1); and 
(B)by adding at the end the following: 
 
(B)Market value for a flight on an airplane that is not licensed by the Federal Aviation Administration to operate for compensation or hire shall be the fair market value of a charter flight. The Select Committee on Ethics shall make public information received under this subparagraph as soon as possible after it is received.. 
(2)DisclosureParagraph 1 of rule XXXV of the Standing Rules of the Senate is amended by adding at the end the following: 
 
(g)A Member, officer, or employee who takes a flight described in subparagraph (c)(1)(B) shall, with respect to the flight, file a report with the Secretary of the Senate for public disclosure within 10 days after the flight— 
(1)the date of the flight; 
(2)the destination of the flight; 
(3)who else was on the flight, other than those operating the plane; and 
(4)the purpose of the trip.. 
 
